PER CURIAM.
This is a direct appeal from two convictions in the Criminal Court of Record of Dade County, Florida, judgments and sentences thereon accordingly.
The principal point on appeal was that the appellant was not properly represented in the trial court by his privately retained counsel.1
Generally, complaints of ineffective assistance of counsel will not be received on appeal wherein such counsel was privately retained. Everett v. State, Fla. App.1964, 161 So.2d 714; Amaral v. State, Fla.App.1965, 171 So.2d 549; Todd v. State, Fla.App.1965, 176 So.2d 344; Coyner v. State, Fla.App.1965, 177 So.2d 715.
The appellant also complains that his counsel failed to call witnesses for his defense and this denied him a fair trial. This is without merit. Simpson v. State, Fla.App.1964, 164 So.2d 224; Jackson v. State, Fla.App.1964, 166 So.2d 194; Smith v. State, Fla.App.1965, 180 So.2d 675.
Therefore, no error appearing in the convictions and judgments here under review, they are hereby affirmed.
Affirmed.

. The record indicates that he had two successive private counsel in the trial court. Our files indicate that after the public defender was appointed to represent him on this appeal, he attempted to withdraw by proper motion, which this court denied and required him to file briefs in accordance with Herzig v. State, Fla. App.1967, 200 So.2d 632, modified Fla., 208 So.2d 619; Anders v. State of California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493.